Citation Nr: 0936488	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-12 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for residuals of right 
spastic hemiplegia due to left parietal intraparenchymal 
hematoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from May 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

The Veteran appeared and testified at a personal hearing in 
May 2009 before the undersigned Veterans Law Judge sitting in 
Des Moines, Iowa.  A transcript of the hearing is contained 
in the record.

During the course of the hearing, the Veteran withdrew the 
issues of: entitlement to an initial compensable rating for 
postoperative status, hydrocele hernia repair; entitlement to 
an initial compensable rating for spermatocele, right 
testicle; entitlement to a rating in excess of 10 percent 
based on multiple noncompensable service-connected 
disabilities; and service connection for residuals of a 
rabies shot, to include neurological condition.  Thus, the 
Board lacks jurisdiction over these issues, and the decision 
is limited to that listed on the cover page.  See 38 C.F.R. 
§ 20.204 (2009).


FINDING OF FACT

A left parietal intraparenchymal hematoma was not shown in 
service or for many years thereafter, and the preponderance 
of the competent and probative evidence is against a finding 
that the condition is related to service.


CONCLUSION OF LAW

The residuals of right spastic hemiplegia secondary to left 
parietal intraparenchymal hematoma were not incurred in or 
aggravated by active service, nor may such be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
38 C.F.R. § 3.159(b) (2009).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the ROIC).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the 
VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a February 2003 letter, issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate his 
claim, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  A March 2006 letter advised the 
Veteran of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.  The case was last adjudicated in January 
2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, service personnel 
records, private treatment records, VA treatment records, VA 
examination reports, lay statements, medical articles, and 
hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was a very active 
participant in the claims process by submitting medical 
evidence and lay statements, as well as testifying at a 
hearing.  Thus, he was provided with a meaningful opportunity 
to participate in the claims process and has done so.  Any 
error in the sequence of events or content of the notices is 
not shown to have any effect on the case or to cause injury 
to the Veteran.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2009).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system or brain hemorrhage becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

In order to prevail on the issue of entitlement to service 
connection, there must 
be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he is entitled to service 
connection for residuals of a ruptured left intraparenchymal 
hematoma.  He contends that "concussions" from gun blasts 
caused or aggravated an arteriovenous malformation (AVM) and 
that he suffered from headaches and symptoms of seizures in 
service.  

The Veteran is currently diagnosed with an inoperable AVM 
with a history of intracranial hemorrhage in the left 
parietal area.  The Veteran suffered the hemorrhage in 
October 1984 with resulting right spastic hemiplegia and 
seizure disorder. 

The Veteran served in a mobile artillery unit and described 
intense "concussions" from the guns that he would fire, and 
would be fired around him, on a continuous basis.  The 
Veteran describes the force of the guns being strong enough 
to knock out the cigarette butts that were placed in his ears 
as make-shift hearing protection.  After these incidents the 
Veteran would be unable to hear for a while, and described 
having blood and a foul smelling liquid leak from his ears on 
several occasions after the concussions of the guns.  The 
Veteran has also described symptoms of having visual 
problems, seeing auras, and having "rolling" intestines 
while he was in service.  He stated that he initially thought 
that his intestinal problem was due to drinking polluted 
water, and that his visual problems were treated with 
prescription sunglasses in service.  He has indicated that, 
on reflection, these symptoms may have been seizures.  The 
Veteran has also described severe headaches during and since 
service, and a statement from his ex-wife indicated the 
Veteran was suffered from severe headaches, especially when 
working in the sun and heat.  She stated he suffered a severe 
headache in July or August 1972 and became very sick with a 
blinding headache.  She stated it took him several days to 
recover from this incident.

The Veteran's service treatment records are negative for 
treatment for headaches, concussions, seizures, or digestive 
disorders.  On a 1966 pre enlistment examination the Veteran 
reported a positive history of stomach, liver, or intestinal 
trouble.  On physical examination, it was noted the Veteran 
had no ulcer history.  On his separation examination in 1970, 
the Veteran reported positive responses for multiple items, 
but denied frequent or severe headache, dizziness or fainting 
or history of a head injury.  He did respond affirmatively to 
stomach, liver or intestinal trouble.  The physician's 
summary notes the history of stomach problems but indicated 
there were no problems on examination.  Physical examination 
of the Veteran was normal. 

The Veteran was hospitalized in 1979 by a private facility 
for complaints of epigastric distress and chest pain.  His 
EKG and upper gastrointestinal radiographs were normal.  The 
final diagnosis was gastritis.  

Medical evidence from December 1984 noted that the Veteran 
was in a good state of health until October 1984 when he 
suddenly developed weakness of the right side of the body 
which progressively increased resulting in loss of sensation, 
some difficulty of speech which was preceded by constant 
dull, left temporal headache and disturbance of vision.  It 
was noted that the Veteran had no history of headaches, 
seizures, or trauma in the past.  A CAT scan of the head 
revealed a large, left parietal occipital hematoma extending 
from the thalamus and the ependyma of the lateral ventricle 
to the cortex.  At the time the diagnosis was left parietal 
intraparenchymal hematoma secondary to ruptured capillary 
hemangioma (arterial venus malformation originating on left 
posterior cerebral artery capillaries).  

In a March 1986 outpatient report, the Veteran described a 
typical seizure as "people's voices irritating," "smells 
strong odor," "sees ring of light around eyes," "stomach 
aches-gags," and has "stomach flops."  A July 2004 record 
noted that the Veteran had epilepsy and known AVM, and that 
the Veteran continued to have auras which may be epileptic in 
nature.  In December 2004 a VA treatment note described the 
Veteran as having symptoms of seizures, such as stomach 
problems, visual disturbances and odor exaggeration.

In February 2003 the Veteran visited his private physician to 
discuss health issues revolving around a cerebral hemorrhage 
he sustained in October 1984.  He alleged the he was 
subjected to percussion from bombs bursting and wondered 
about "that embarrassment to the brain area" and whether 
such could have been a causative mechanism to his AVM.  He 
reported that the concussions occurred around 1970 and that 
he had onset of headaches in 1971 and since.  He reported 
that there was no family history of migraines and he was 
concerned because of closed head injuries being a presumptive 
reason for his headaches and development of AVM.  The 
examiner noted the Veteran was stable, still had headaches 
and had some residual changes from his hemorrhage.

The Veteran underwent a VA neurological examination in 
February 2006.  The examiner reviewed the claims file and 
consulted with the Chief of Neurology.  The examiner noted 
the Veteran reported headaches, hypersensitivity of smell, 
photosensitivity, and sensitivity to noise during service, as 
well as his report of experiencing "concussions" from guns 
blasting in service and being prescribed sunglasses in 
service.  The examiner diagnosed the Veteran with a history 
of left parietal intracranial hemorrhage secondary to 
inoperable AVM in 1984, with right spastic hemiparesis and 
seizure disorder.  She concluded that it was less likely than 
not due to the Veteran's service.  She stated that while the 
etiology of the Veteran's AVM was unknown, there is not 
evidence to support the AVM formation while in Vietnam.  She 
reasoned that there was no documented history of headaches 
and/or medical treatment during or after this Veteran's 
military service until the 1984 intracranial hemorrhage.  
Additionally, she stated that it did not follow that the 
Veteran's exposure to artillery in the military would 
influence a spontaneous rupture/hemorrhage of the AVM 14 
years later, and that if the Veteran did suffer a concussion 
in service that it would be unlikely that the AVM would be a 
sequela to this exposure.  

In May 2006 the Veteran asked his then treating VA physician 
whether his partial seizures could be due to his combat.  The 
neurologist noted that this theory was "interesting", and 
that it was previously assumed that the Veteran's seizures 
were due to the AVM that ultimately ruptured, but that "in 
some patients...head injuries are a risk factor for the 
subsequent development of epilepsy.  Thus, it is within the 
realm of possibility that head injuries/concussions in combat 
could put him at risk for seizures and that these may be 
separate from the generalized seizures he had due to the 
rupture of the AVM."  The neurologist noted that it was 
impossible to say with absolute certainty, and that this 
scenario would be uncommon.  An addendum noted that if the 
Veteran's head injuries were mild, then his seizures were not 
related to the head injuries.  

Upon review of the record, it is clear that the Veteran 
suffered from an AVM rupture and hemorrhage in 1984, well 
after discharge from service.  The Veteran's service 
treatment records are negative for any complaints of such, 
and the Veteran specifically denied headaches, dizziness, 
fainting or head trauma in service and when presenting for 
treatment at the time of his AVM rupture in 1984.  The 
Veteran's ex-wife indicated in a February 2003 statement that 
the Veteran suffered a severe headache in the summer of 1972 
after working in the heat.  She noted that he often 
experienced headaches and that they purchased sunglasses for 
him as his work as a farmer caused him to be in the sun a 
lot.  While lay persons are competent to testify as to what 
they have witnessed or experienced, they are not competent to 
determine whether such reflect early manifestations of an AVM 
or seizures.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-
77 (Fed.Cir.2007) (noting general competence to testify as to 
symptoms but not to provide medical diagnosis).  The VA 
examiner reviewed the claims file and considered the 
Veteran's self report of symptoms in service and thereafter, 
but concluded that his AVM rupture and residuals were not 
likely related to service.  Such opinion was rendered 
following review of the claims file and examination of the 
Veteran, and provided a rationale for the conclusion.  As 
such, it is entitled to great probative weight.  

The statement from the Veteran's private physician in 2003 
does nothing more than reflect the Veteran's concerns and 
belief of a possible relationship between his condition and 
service, with no medical opinion provided by the physician.  
Thus, this is entitled to no probative weight.  See Godfrey 
v. Brown, 8 Vet. App. 113, 121 (1995) (a medical opinion that 
is based on the Veteran's recitation of medical history and 
unsupported by clinical findings is not probative); see also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber is 
a medical professional).

Finally, the Veteran asked his treating VA physician as to 
whether combat could have caused his seizures.  The physician 
noted that the seizures were believed to be the result of the 
AVM rupture but that it within the realm of possibility that 
head injuries/concussions in combat could put him at risk for 
seizures and that may be separate from the generalized 
seizures he had due to the rupture of the AVM.  Such 
statement is purely speculative.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (medical opinions expressed in terms of 
"may" also implies "may" or "may not" and are too 
speculative to establish a plausible claim by themselves); 
see also Bostain v. West, 11 Vet. App. 124, 127-28 (1998).  
In addition, the physician further noted that the scenario 
would be uncommon, and that if the Veteran's head injuries 
were mild, then his seizures were not related to the head 
injuries.  As noted above, head trauma was not noted in 
service and the Veteran specifically denied such at the time 
of separation from service and at the time of treatment for 
his AVM rupture in 1984. 

Finally, the Veteran has submitted medical articles detailing 
traumatic brain injury.  However, these articles are general 
in nature and do not pertain to the Veteran's specific case.  
As such, they are entitled to little, if any probative value. 

The Board notes the Veteran's sincere belief that his AVM 
rupture and residuals thereof are related to his military 
service.  However, other than his lay opinion to that effect, 
there is no competent and probative medical opinion 
establishing such.  The condition was not shown in service or 
for many years thereafter, and the preponderance of the 
medical evidence is against a finding that the condition is 
related to service.  As the preponderance of the evidence is 
against the claim, entitlement to service connection is not 
warranted. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for residuals of right spastic hemiplegia 
due to left parietal intraparenchymal hematoma is denied.


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


